Per Cubiam: Upon petition for a rehearing in this case, the point is made that the note and chattel mortgage given by Mrs. Krewer were not due at the time the payments were made, and that it is a rule, that where no application of a payment is made by the debtor, and one debt is not yet payable, but the other is already overdue, a general payment will be ascribed to the latter. 2 G-reenlf. Ev. § 533. We deem it a sufficient reply to this, that the pre-existing debt of Krewer, the husband, on account of which we found this note and mortgage to have been given, was due at such time; and the note and mortgage being given by a married woman, were void, and may be treated as a nullity, and so as not standing in the way of a just and equitable application of the payments to that indebtedness of Krewer, in respect of which such note and chattel mortgage were given. Perceiving no sufficient reason for a rehearing, it is denied. Mr. Justice Picket: In my judgment, the acceptance of the note and mortgage of a married woman, though the same was not obligatory on her, is, nevertheless, satisfactory proof that the day of payment agreed upon was that mentioned in the note. That debt not being due when the payments were made, such payments can not, properly, be applied to the debt not due.